As filed with the Securities and Exchange Commission on September 18, 2017 Securities Act File No. 333-183173 Investment Company Act File No. 811-22733 United States Securities and Exchange Commission Washington, D.C. 20549 FORM N-1A Registration Statement Under the Securities Act of 1933 x Pre-Effective Amendment No. ¨ Post-Effective Amendment No. 15 x and/or Registration Statement Under the Investment Company Act of 1940 x Amendment No. 18 x John Hancock Exchange-Traded Fund Trust (Exact Name of Registrant as Specified in its Charter) 601 Congress Street Boston, MA 02210-2805 (Address of Principal Executive Offices) Registrant’s Telephone Number, including area code: (617)663-3000 Name and address of agent for service: Kinga Kapuscinski, Esq. Nicholas J. Kolokithas, Esq. John Hancock Advisers, LLC 601 Congress Street Boston, MA 02210-2805 Copy to: Christopher P. Harvey, Esq.
